Citation Nr: 1820286	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-31 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to May 1996 and from January 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.  


FINDING OF FACT

The Veteran's service-connected back, left knee, and bilateral wrist disabilities require the use of braces, which tend to wear or tear two distinct types of articles of clothing.


CONCLUSION OF LAW

The criteria for entitlement to two clothing allowances for 2014 are met.  
38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to a clothing allowance for the year 2014, on account of his use of back, left knee, and bilateral wrist braces, as well as a steroid cream, for the purpose of treating his service-connected disabilities.

In general, a veteran is entitled to an annual clothing allowance, provided that, as a result of a service-connected disability, he wears or uses a prosthetic or orthopedic appliance, which the Secretary determines tends to wear or tear the veteran's clothing.  See 38 U.S.C. § 1162(1); 38 C.F.R. § 3.810.  
In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. 
§ 3.810 to implement Sursely was subsequently issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outergarment due to a second appliance or medication.  38 C.F.R. 
§ 3.810(a)(3).

In a June 2014 letter, the VAMC denied the Veteran's claim in part because the topical medication was not used in conjunction with a service-connected skin condition.  The allowance was also denied because it was determined that his back, left knee, and bilateral wrist braces contained no exposed metal.  In so doing the VAMC relied on a finding by the prosthetic sensory aids service of the VA Central Office, which had determined that only braces with exposed metal hinges, exposed rigid plastic inserts, or exposed metal stays could be considered for clothing allowance.

The record shows that the Veteran was prescribed fluocinonide, a topical cream, for the treatment of spots on his lower leg.  However, the Veteran does not have a service-connected skin disability.  Thus, there is no basis for awarding a clothing allowance for the Veteran's use of topical medication.  He is, however, service-connected for back, bilateral wrist and left knee disabilities.  Thus, the relevant inquiry is whether the braces he uses in relation to these disabilities tend to wear or tear the Veteran's clothing.

Here, the Veteran is competent to describe his observations regarding the impact that his back, left knee, and bilateral wrist braces have on his clothing, to include whether they result in wear or tear to two distinct articles of clothing (shirts and pants).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Records also show that Veteran was determined to be eligible for the award of a clothing allowance from 2009 to 2013.

The evidence is thus at least in relative equipoise as to whether the Veteran's back, left knee, and bilateral wrist braces cause wear and tear to two distinct types of articles of clothing.  There is no indication in the record, however, that the wrist and back braces tend to wear or tear his shirts at an increased rate of damage due to a second appliance.  Accordingly, resolving all reasonable doubt in his favor, the Veteran is entitled to two clothing allowances for the year 2014.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to two clothing allowances for the year 2014 is established.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


